Appeal by defendant from three judgments of the Supreme Court, Kings County, each rendered June 7, 1978, convicting him of criminal sale of a controlled substance in the second degree (two counts) and criminal sale of a controlled substance in the third degree, upon pleas of guilty, and imposing sentences. Three judgments affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Damiani, J. P., Gulotta, Martuscello and O’Connor, JJ., concur.